Citation Nr: 0818195	
Decision Date: 06/03/08    Archive Date: 06/12/08

DOCKET NO.  06-20 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to more than 9 months of educational assistance 
under the provisions of Chapter 30, Title 38, United States 
Code.


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel

INTRODUCTION

The veteran served on active duty from June 1993 to February 
1994.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a decision by the Los Angeles, California, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

The veteran was scheduled to appear for a Board hearing in 
June 2007.  However, he failed to report for this hearing and 
provided no explanation for his failure to report.  His 
hearing request, therefore, is deemed withdrawn.  


FINDINGS OF FACT

1.  The veteran served on active duty from June 14, 1993, to 
February 18, 1994; he was discharged with 8 months, and 5 
days of service.

2.  The veteran's DD Form 214 reflects that the separation 
authority was "MILPERSMAN, 3620200;" the separation code 
was "HFX;" and the narrative reason for separation was 
"PERSONALITY DISORDER."

3.  The veteran was found eligible to receive a total of 9 
months of educational assistance benefits, based upon his 8 
months and 5 days of completed active service.


CONCLUSION OF LAW

The criteria for entitlement to more than 9 months of 
educational assistance under Chapter 30, Title 38, United 
States Code, are not met.  38 U.S.C.A. §§ 3011, 3013 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 21.7042, 21.7072 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA's duty-to-assist and notification obligations are codified 
in 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107).  In 
addition, regulations were codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2007).

However, these changes are not applicable to claims such as 
the one at issue.  VCAA, with its expanded duties, is not 
applicable to cases involving the waiver of recovery of 
overpayment claims, pointing out that the statute at issue in 
such cases is found in Chapter 53, Title 38, United States 
Code, and that the provisions of the VCAA are relevant to a 
different Chapter (that is, Chapter 51).  Barger v. Principi, 
16 Vet. App. 132 (2002).  As well, the statute at issue in 
this matter is not found in Chapter 51 (rather, in Chapter 
30).  Therefore, the VCAA is not applicable.  In addition, 
since the law, as mandated by statute, and not the evidence, 
is dispositive of the claim, VA's duties to notify and to 
assist the appellant do not apply.  Manning v. Principi, 16 
Vet. App. 534, 542 (2002)

The RO has explained to the veteran the bases for denial of 
the claim, and afforded him the opportunity to present 
information and evidence in support of the claim.  
Significantly, there is no indication that there is any 
existing evidence pertinent to the issue on appeal that has 
not been obtained.  

II.  Analysis

The veteran served on active duty from June 14, 1993, to 
February 18, 1994; he was discharged with 8 months and 5 days 
of service.

The veteran's DD Form 214 reflects that the separation 
authority was "MILPERSMAN, 3620200" (Military Personnel 
Manual, Separation of Enlisted Personnel for Convenience of 
the Government).  The separation code was "HFX;" 
("personality disorder, not amounting to a disability, but 
which potentially interferes with assignment or performance 
of duty").  See BUPERSINST 1900.8B, PERS-483, 10 May 05.  
The narrative reason for separation was "PERSONALITY 
DISORDER."

A November (undecipherable) Department of Defense computer 
generated document of record indicates that the veteran's 
separation reason was "CIWD" (Condition Interfering with 
Duty).

The veteran's basic eligibility for Chapter 30 benefits is 
not at issue, as he has already been awarded basic 
eligibility for the receipt of these benefits.  Rather, this 
appeal involves the amount of Chapter 30 benefits to which 
the veteran is entitled under the law.  

The law provides that most individuals are entitled to 36 
months of educational assistance, or the equivalent thereof, 
in part-time educational assistance.  38 C.F.R. § 21.7072(a).  
Except as provided in 38 C.F.R. § 21.7073, an eligible 
individual is entitled to one month of basic educational 
assistance (or the equivalent thereof in part-time 
educational assistance) for each month of the individual's 
continuous active duty service that occurs after June 30, 
1985.  38 U.S.C.A. § 3013; 38 C.F.R. § 21.7072(b).

Except as provided in 38 C.F.R. § 21.7073, the foregoing 
applies when the individual: (i) establishes eligibility 
under 38 C.F.R. § 21.7042 or 38 C.F.R. § 21.7044; (ii) serves 
less than 36 months of continuous active duty service after 
June 30, 1985, (or less than 24 continuous months of a 
qualifying obligated period of active duty service after June 
30, 1985, if his or her initial obligation period of active 
duty is less than three years); and (iii) is discharged or 
released from active duty either: (A) for a service-connected 
disability; (B) for a medical condition which preexisted the 
individual's service on active duty and which VA determines 
is not service-connected; (C) under a 10 U.S.C.A. § 1173 
(West 2002) hardship discharge; (D) involuntarily for the 
convenience of the government as a result of a reduction in 
force, as determined by the Secretary of the military 
department concerned; or (E) for a physical or mental 
condition that was not characterized as a disability and did 
not result from the individual's own willful misconduct, but 
did interfere with the individual's performance of duty.  38 
C.F.R. § 21.7072(b)(1).  Entitlement to basic educational 
assistance benefits is to be calculated in whole months.  38 
C.F.R. § 21.7072(b)(2).  Thus 8 months and 5 days of service 
warrants 9 months of basic educational assistance benefits.

The Board has reviewed the provisions of 38 C.F.R. § 21.7073, 
and finds that they are inapplicable in the instant case, as 
these provisions only apply to individuals who withdrew their 
election not to receive educational assistance benefits per 
38 C.F.R. § 21.7042(c), or who were separated from service 
involuntarily and fail to meet the eligibility requirements 
of 38 C.F.R. § 21.7042 or 38 C.F.R. § 21.7044, but meet the 
eligibility requirements of 38 C.F.R. § 21.7045.  In this 
case, the veteran did not withdraw his election to receive 
educational assistance benefits, and has already been deemed 
eligible for the receipt of Chapter 30 benefits per 38 C.F.R. 
§ 21.7042.

The reason for the veteran' s separation from service has 
been characterized by the service department as a personality 
disorder.  No more than the 9 months of educational 
assistance benefits under Chapter 30, Title 38, United States 
Code, already provided to the veteran may be granted under 
the law.  This is the proper calculation when considering the 
restrictions of 38 C.F.R. § 21.7072(b), which only permit the 
award of one month of educational assistance for every month 
of active service when the total period of active service is 
less than three years.  The veteran served less than 3 years 
and completed 8 full months.

The veteran contends that he is entitled to more than 9 
months of Chapter 30 educational assistance benefits based on 
his military service.  He asserts that he contributed part of 
his military pay to the "G.I. Bill" and "Navy College 
Fund," he received in an honorable discharge, and was 
transferred to the Naval Reserve.  He is also willing to 
contribute additional money if the proper amount was not 
deducted from his military pay for his education.  The Board 
is unsure as to exactly which VA educational programs the 
veteran is referring.  However, educational benefits under 
the provisions of Chapter 30, Title 38, United States Code, 
are based on length of service, not inservice contributions.  
If the veteran believes he is entitled to additional benefits 
pursuant to other VA educational programs, he can file 
another VA claim and request those educational benefits.  

The veteran also asserts he was mislead by military personnel 
regarding the extent of his future educational benefits.  
This contention fails as a matter of law.  See McTighe v. 
Brown, 7 Vet. App. 29, 30 (1994) (payment of government 
benefits must be authorized by statute; therefore, erroneous 
advice given by a government employee cannot be used to estop 
the government from denying benefits).

There is no applicable provision of the law that would extend 
the number of months of educational assistance available for 
the veteran's use, given the calculated time of active 
service.  The regulatory criteria and legal precedent 
governing the receipt of Chapter 30 educational assistance 
benefits are clear and specific, and the Board is bound by 
these criteria.  38 U.S.C.A. § 7104(c). 

As the disposition of this claim is based on the law, and not 
the facts of the case, the claim must be denied based on a 
lack of entitlement under the law.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  Where the law, rather than the 
facts, is dispositive, the benefit of the doubt provisions as 
set forth in 38 U.S.C.A. § 5107(b) are not for application.


ORDER

Entitlement to more than 9 months of educational assistance 
under the provisions of Chapter 30, Title 38, United States 
Code, is denied.






____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


